 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   KIM A.W.S.,                        )     NO. CV 18-6415-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )     MEMORANDUM OPINION
                                        )
14   NANCY A. BERRYHILL, DEPUTY         )
     COMMISSIONER FOR OPERATIONS,       )
15   SOCIAL SECURITY,                   )
                                        )
16                  Defendant.          )
     ___________________________________)
17

18                                 PROCEEDINGS

19

20         Plaintiff filed a complaint on July 25, 2018, seeking review of

21   the Commissioner’s denial of benefits.   The parties consented to

22   proceed before a United States Magistrate Judge on August 20, 2018.

23   Plaintiff filed a motion for summary judgment on January 11, 2019.

24   Defendant filed a motion for summary judgment on February 11, 2019.

25   The Court has taken the motions under submission without oral

26   argument.   See L.R. 7-15; “Order,” filed July 30, 2018.

27   ///

28   ///
 1                                   BACKGROUND

 2          In 2008, when Plaintiff was working in retail sales, Plaintiff

 3   injured her left knee, and perhaps also her back, when she jumped down

 4   three or four feet from a stuck elevator (Administrative Record

 5   (“A.R.”) 262)).   Plaintiff apparently resumed working part time in

 6   retail sales in March of 2009, but “did not engage in any substantial

 7   gainful activity” after January 24, 2010, and was fired in October of

 8   2010 (A.R. 49-50, 66, 141, 149).   In 2011 and 2012, Plaintiff sought

 9   other retail jobs without success (A.R. 64-65, 238, 240, 258-59).

10

11          In 2015, Plaintiff filed an application for disability insurance

12   benefits, alleging she had been disabled since January 24, 2010 (A.R.

13   136).    Plaintiff’s last insured date was December 31, 2014 (A.R. 49,

14   61).

15

16          An Administrative Law Judge (“ALJ”) reviewed the record and heard

17   testimony from Plaintiff and a vocational expert (A.R. 47-389).    The

18   ALJ found that, prior to December 31, 2014, Plaintiff had severe

19   “chronic low back pain [and] status post left knee arthroscopic

20   surgery,” but retained the residual functional capacity to perform

21   certain light work, including Plaintiff’s past relevant work as

22   generally performed (A.R. 49-53; see also A.R. 74-75 (vocational

23   expert’s testimony, which the ALJ adopted)).   The Appeals Council

24   denied review (A.R. 1-3).

25   ///

26   ///

27   ///

28   ///

                                         2
 1                              STANDARD OF REVIEW

 2

 3         Under 42 U.S.C. section 405(g), this Court reviews the

 4   Administration’s decision to determine if: (1) the Administration’s

 5   findings are supported by substantial evidence; and (2) the

 6   Administration used correct legal standards.    See Carmickle v.

 7   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 8   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 9   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

10   relevant evidence as a reasonable mind might accept as adequate to

11   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

12   (1971) (citation and quotations omitted); see also Widmark v.

13   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

14

15         If the evidence can support either outcome, the court may

16         not substitute its judgment for that of the ALJ.   But the

17         Commissioner’s decision cannot be affirmed simply by

18         isolating a specific quantum of supporting evidence.

19         Rather, a court must consider the record as a whole,

20         weighing both evidence that supports and evidence that

21         detracts from the [administrative] conclusion.

22

23   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

24   quotations omitted).

25   ///

26   ///

27   ///

28   ///

                                        3
 1                                  DISCUSSION

 2

 3        After consideration of the record as a whole, Defendant’s motion

 4   is granted and Plaintiff’s motion is denied.   The Administration’s

 5   findings are supported by substantial evidence and are free from

 6   material1 legal error.   Plaintiff’s contrary arguments are unavailing.

 7

 8   I.   Substantial Evidence Supports the Conclusion Plaintiff Could

 9        Work Prior to December 31, 2014.

10

11        A social security claimant bears the burden of “showing that a

12   physical or mental impairment prevents [her] from engaging in any of

13   [her] previous occupations.”   Sanchez v. Secretary, 812 F.2d 509, 511

14   (9th Cir. 1987); accord Bowen v. Yuckert, 482 U.S. 137, 146 n.5

15   (1987).   Plaintiff must prove her impairments prevented her from

16   working for twelve continuous months.   See Krumpelman v. Heckler, 767

17   F.2d 586, 589 (9th Cir. 1985), cert. denied, 475 U.S. 1025 (1986).

18   Plaintiff also must prove that she became disabled prior to the

19   expiration of her insured status.   See 42 U.S.C. § 416(i)(2)(C),

20   416(i)(3)(A); 20 C.F.R. 404.131; see also Vertigan v. Halter, 260 F.3d

21   1044, 1047 (9th Cir. 2001); Flaten v. Secretary of Health and Human

22   Services, 44 F.3d 1453, 1458 (9th Cir. 1995) (where claimants apply

23   for benefits after the expiration of their insured status based on a

24   current disability, the claimants “must show that the current

25

26
          1
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                         4
 1   disability has existed continuously since some time on or before the

 2   date their insured status lapsed”).

 3

 4        Substantial evidence supports the conclusion that Plaintiff

 5   failed to carry her burden in this case.   The Administrative Record

 6   contains relevant evidence that “a reasonable mind might accept as

 7   adequate to support [the] conclusion” that Plaintiff was not disabled

 8   prior to December 31, 2014.   See Richardson v. Perales, 402 U.S. at

 9   401 (9th Cir. 2006).

10

11        Dr. Phillip A. Sobol, a treating orthopedic surgeon, opined that

12   Plaintiff could have stayed on her feet for seven hours during an

13   eight hour work day (A.R. 271).   Dr. Sobol believed Plaintiff to have

14   been precluded from only heavy lifting and certain postural activities

15   (A.R. 270-71).   The functional capacity Dr. Sobol believed Plaintiff

16   possessed considerably exceeded the capacity claimed by Plaintiff and

17   was very similar to (although not identical with) the capacity the ALJ

18   found to have existed (A.R. 50, 68-70, 270-71).   A treating

19   physician’s opinion “is generally afforded the greatest weight in

20   disability cases. . . .”   Tonapetyan v. Halter, 242 F.3d 1144, 1149

21   (9th Cir. 1991).

22

23        Dr. Azizollah Karamlou, a consultative examining internist,

24   opined that Plaintiff retained essentially the same residual

25   functional capacity the ALJ found to have existed (A.R. 325-26).    This

26   opinion furnishes substantial evidence supporting the conclusion

27   Plaintiff could work.   See Orn v. Astrue, 495 F.3d 625, 631-32 (9th

28   Cir. 2007) (examining physician’s opinion based on independent

                                        5
 1   clinical findings constitutes substantial evidence to support a non-

 2   disability determination); Tonapetyan v. Halter, 242 F.3d at 1149

 3   (same).

 4

 5         Non-examining state agency physicians also opined Plaintiff had a

 6   residual functional capacity essentially equivalent to the capacity

 7   the ALJ found to have existed (A.R. 82-87).   These non-examining

 8   physicians’ opinions lend additional support to the ALJ’s findings.

 9   See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (where the

10   opinions of non-examining physicians do not contradict “all other

11   evidence in the record” an ALJ properly may rely on these opinions);

12   Curry v. Sullivan, 925 F.2d 1127, 1130 n.2 (9th Cir. 1990).

13

14         The vocational expert testified that a person with the residual

15   functional capacity the ALJ found to have existed could perform

16   Plaintiff’s past relevant work as generally performed (A.R. 74-75).

17   This testimony furnishes substantial evidence that there existed

18   significant numbers of jobs Plaintiff could have performed.   See

19   Barker v. Secretary, 882 F.2d 1474, 1478-80 (9th Cir. 1989); Martinez

20   v. Heckler, 807 F.2d 771, 775 (9th Cir. 1986); see generally Johnson

21   v. Shalala, 60 F.3d 1428, 1435-36 (9th Cir. 1995) (ALJ properly may

22   rely on vocational expert to identify jobs claimant can perform); 42

23   U.S.C. § 423(d)(2)(A); 20 C.F.R. §§ 404.1520, 416.920; see also Lewis

24   v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002) (a claimant is not

25   disabled if she can perform her past relevant work as she actually

26   performed it or as such work is generally performed).

27   ///

28   ///

                                        6
 1         To the extent the evidence of record is conflicting, the ALJ

 2   properly resolved the conflicts.    See Treichler v. Commissioner, 775

 3   F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to the ALJ” to

 4   resolve conflicts and ambiguities in the record).    The Court must

 5   uphold the administrative decision when the evidence “is susceptible

 6   to more than one rational interpretation.”    Andrews v. Shalala, 53

 7   F.3d at 1039-40.   The Court will uphold the ALJ’s rational

 8   interpretation of the evidence in the present case notwithstanding any

 9   conflicts in the record.

10

11   II.   The ALJ did not Materially Err in Discounting Plaintiff’s

12         Subjective Complaints.

13

14         Plaintiff testified to subjective pain of allegedly disabling

15   severity (A.R. 63-64, 68-70).    For example, she described her back

16   pains as “constant,” “stabbing, sharp pains” from “top to bottom”

17   (A.R. 63).   Plaintiff challenges the legal sufficiency of the ALJ’s

18   stated reasons for discounting Plaintiff’s subjective complaints.      The

19   Court discerns no material error.

20

21         An ALJ’s assessment of a claimant’s credibility is entitled to

22   “great weight.”    Anderson v. Sullivan, 914 F.2d 1121, 1124 (9th Cir.

23   1990); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985).    Where, as

24   here, an ALJ finds that the claimant’s medically determinable

25   impairments reasonably could be expected to cause some degree of the

26   alleged symptoms of which the claimant subjectively complains, any

27   discounting of the claimant’s complaints must be supported by

28   specific, cogent findings.     See Berry v. Astrue, 622 F.3d 1228, 1234

                                          7
 1   (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995);

 2   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th Cir. 1996)

 3   (indicating that ALJ must offer “specific, clear and convincing”

 4   reasons to reject a claimant’s testimony where there is no evidence of

 5   “malingering”).2   An ALJ’s credibility finding “must be sufficiently

 6   specific to allow a reviewing court to conclude the ALJ rejected the

 7   claimant’s testimony on permissible grounds and did not arbitrarily

 8   discredit the claimant’s testimony.”   See Moisa v. Barnhart, 367 F.3d

 9   882, 885 (9th Cir. 2004) (internal citations and quotations omitted);

10   see also Social Security Ruling (“SSR”) 96-7p (explaining how to

11   assess a claimant’s credibility), superseded, SSR 16-3p (eff. Mar. 28,

12   2016).3   As discussed below, the ALJ stated sufficient reasons for

13   finding Plaintiff’s subjective complaints less than fully credible.

14   ///

15   ///

16
           2
17             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
18   “clear and convincing” standard. See, e.g., Leon v. Berryhill,
     880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
19   F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
     1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
20
     F.3d at 1102; Ghanim v. Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir.
21   2014); Garrison v. Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir.
     2014); see also Ballard v. Apfel, 2000 WL 1899797, at *2 n.1
22   (C.D. Cal. Dec. 19, 2000) (collecting earlier cases). In the
     present case, the ALJ’s findings are sufficient under either
23   standard, so the distinction between the two standards (if any)
     is academic.
24
           3
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                        8
 1        The ALJ stressed that, in numerous respects, the objective

 2   medical evidence failed to support the claimed severity of Plaintiff’s

 3   subjective symptoms (A.R. 51-53).   An ALJ permissibly may rely in part

 4   on a lack of supporting objective medical evidence in discounting a

 5   claimant’s allegations of disabling symptomology.   See Burch v.

 6   Barnhart, 400 F.3d 676, 681 (2005) (“Although lack of medical evidence

 7   cannot form the sole basis for discounting pain testimony, it is a

 8   factor the ALJ can consider in his [or her] credibility analysis.”);

 9   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (same); see

10   also Carmickle v. Commissioner, 533 F.3d 1155, 1161 (9th Cir. 2008)

11   (“Contradiction with the medical record is a sufficient basis for

12   rejecting the claimant’s subjective testimony”); Parra v. Astrue, 481

13   F.3d 742, 750 (9th Cir. 2007), cert. denied, 552 U.S. 1141 (2008)

14   (subjective knee pain properly discounted where laboratory tests

15   showed knee function within normal limits); SSR 16–3p (“[O]bjective

16   medical evidence is a useful indicator to help make reasonable

17   conclusions about the intensity and persistence of symptoms, including

18   the effects those symptoms may have on the ability to perform

19   work-related activities . . .”).    Although inconsistencies between

20   subjective symptom complaints and objective medical evidence cannot be

21   the sole basis for discounting a claimant’s complaints, Burch v.

22   Barnhart, 400 F.3d at 681, the ALJ did not discount Plaintiff’s

23   complaints solely on the basis that the complaints were inconsistent

24   with the objective medical evidence.

25

26        As the ALJ also pointed out, there were lengthy periods of time

27   during which Plaintiff sought no medical treatment for her allegedly

28   disabling pain (A.R. 51-52).   An unexplained failure to seek frequent

                                         9
 1   medical treatment may discredit a claimant’s allegations of disabling

 2   symptoms.   See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012);

 3   Burch v. Barnhart, 400 F.3d at 681; Batson v. Commissioner, 359 F.3d

 4   1190, 1196 (9th Cir. 2004); Johnson v. Shalala, 60 F.3d at 1434;

 5   accord Bunnel v. Sullivan, 947 F.2d 341, 346 (9th Cir. 1991); Fair v.

 6   Bowen, 885 F.2d 597, 603-604 (9th Cir. 1989); see also Chavez v.

 7   Department of Health and Human Serv., 103 F.3d 849, 853 (9th Cir.

 8   1996) (failure to seek “further treatment” for back injury among

 9   specific findings justifying rejection of claimant’s excess pain

10   testimony).4

11

12        The ALJ also noted that, on numerous occasions before and during

13   the period of alleged disability, Plaintiff had declined refills of

14   prescription pain medication (A.R. 52, 218, 226, 235, 244, 245).

15   Noncompliance with prescribed or recommended treatment can properly

16   suggest that a claimant’s symptoms have not been as severe as the

17   claimant has asserted.   See Fair v. Bowen, 885 F.2d at 603

18   (unexplained or inadequately explained failure to follow prescribed

19   course of treatment can cast doubt on claimant’s credibility); see

20   also Molina v. Astrue, 674 F.3d at 1113 (“We have long held that, in

21   assessing a claimant’s credibility the ALJ may properly rely on

22   unexplained or inadequately explained failure . . . to follow a

23
          4
               Plaintiff attempted to explain the paucity of her
24   treatment by saying she had been busy taking her mother and
25   daughter to medical appointments and by saying that she had
     lacked insurance or Medi-Cal coverage during some periods of time
26   (A.R. 62-63). The ALJ was not required to accept this
     explanation, however. See, e.g., Gutierrez v. Astrue, 2012 WL
27   1903433, at *9 (C.D. Cal. May 25, 2012). When asked whether she
     had tried “to seek low-cost or free clinics” in 2014, Plaintiff
28   claimed not to recall (A.R. 63).

                                        10
 1   prescribed course of treatment”) (citations and quotations omitted);

 2   SSR 16-3p (“if the individual fails to follow prescribed treatment

 3   that might improve symptoms, we may find that the alleged intensity

 4   and persistence of an individual’s symptoms are inconsistent with the

 5   overall evidence of record”); Rouse v. Berryhill, 2017 WL 4404402, at

 6   *16 (D.S.C. July 6, 2017), rejected on other grounds, 2017 WL 4348560

 7   (D.S.C. Sept. 29, 2017) (court upheld ALJ’s discounting of the

 8   plaintiff’s testimony concerning back pain, stating, inter alia,

 9   “while pain medication was prescribed, the plaintiff declined refills,

10   indicating her pain may not have been as severe as alleged”).

11

12         The ALJ also noted that Plaintiff sought employment during the

13   period of alleged disability (A.R. 53).   The ALJ properly could

14   consider the fact that Plaintiff held herself out as able to work in

15   2011 and 2012, years during which she now says she was unable to work.

16   See Copeland v. Bowen, 861 F.2d 536, 542 (9th Cir. 1988) (upholding

17   ALJ’s rejection of claimant’s credibility where claimant had accepted

18   unemployment insurance benefits “apparently considering himself

19   capable of work and holding himself out as available for work”); Bray

20   v. Commissioner of Social Security Admin., 554 F.3d 1219, 1227 (9th

21   Cir. 2009) (fact that a claimant has sought out employment weighs

22   against a finding of disability); see also Ghanim v. Colvin, 763 F.3d

23   at 1165 (“continued receipt” of unemployment benefits can cast doubt

24   on a claim of disability); but see Webb v. Barnhart, 433 F.3d 683, 688

25   (9th Cir. 2005) (“That Webb sought employment suggests no more than

26   that he was doing his utmost, in spite of his health, to support

27   himself”).

28   ///

                                        11
 1         To the extent one or more of the ALJ’s stated reasons for

 2   discounting Plaintiff’s credibility may have been invalid, the Court

 3   nevertheless would uphold the ALJ’s credibility determination under

 4   the circumstances presented.   See Carmickle v. Commissioner, 533 F.3d

 5   at 1162-63 (despite the invalidity of one or more of an ALJ’s stated

 6   reasons, a court properly may uphold the ALJ’s credibility

 7   determination where sufficient valid reasons have been stated).     In

 8   the present case, the ALJ stated sufficient valid reasons to allow

 9   this Court to conclude that the ALJ discounted Plaintiff’s credibility

10   on permissible grounds.   See Moisa v. Barnhart, 367 F.3d at 885.    The

11   Court therefore defers to the ALJ’s credibility determination.    See

12   Lasich v. Astrue, 252 Fed. App’x 823, 825 (9th Cir. 2007) (court will

13   defer to Administration’s credibility determination when the proper

14   process is used and proper reasons for the decision are provided);

15   accord Flaten v. Secretary of Health & Human Services, 44 F.3d 1453,

16   1464 (9th Cir. 1995).5

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24

25         5
               The Court need not and does not determine whether
26   Plaintiff’s subjective complaints are credible. Some evidence
     suggests that those complaints may be credible. However, it is
27   for the Administration, and not this Court, to evaluate the
     credibility of witnesses. See Magallanes v. Bowen, 881 F.2d 747,
28   750, 755-56 (9th Cir. 1989).

                                        12
 1                                  CONCLUSION

 2

 3        For all of the foregoing reasons,6 Plaintiff’s motion for summary

 4   judgment is denied and Defendant’s motion for summary judgment is

 5   granted.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9              DATED: March 14, 2019.

10
                                                /s/
11                                          CHARLES F. EICK
                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24
          6
25             The Court has considered and rejected each of
     Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
26   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
27   Administration. See generally McLeod v. Astrue, 640 F.3d 881,
     887-88 (9th Cir. 2011) (discussing the standards applicable to
28   evaluating prejudice).

                                         13
